UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 30, 2009 ELEVATED CONCEPTS INC. (Exact name of registrant as specified in its charter) Nevada 000-53631 26-3126279 (State of Incorporation) (Commission File Number) (IRS Employer Identification No.) Ny Strandvej 21 3050 Humlebaek, Denmark +45-5040-1749 (Address of Principal Executive Office) (Registrant’s telephone number) 5 Revere Drive, Suite 200, Northbrook, IL 60062 (Former name or former address if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 Item 3.02 Unregistered Sales of Equity Securities In accordance with the terms and provisions of the Merger Agreement with Bloggerwave ApS, a Danish internet company, filed by the Company on its Current Report Form 8-K on September 14, 2009, the Company issued, on September 30, 2009, an aggregate of 3,000,000 shares of its restricted common stock. The shares of common stock of the Company were issued in reliance upon the exemption from registration provided by Section 4(2) and Regulation S of the Securities Act of 1933, as amended. The following table sets forth, as of September 30, 2009, the beneficial ownership of the outstanding common stock by: (i) any holder of more than five (5%) percent; (ii) each of our executive officers and directors; and (iii) our directors and executive officers as a group. Unless otherwise indicated, each of the stockholders named in the table below has sole voting and dispositive power with respect to such shares of common stock.As of the date of this Current Report, there are 12,100,000 shares of common stock issued and outstanding. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage of Beneficial Ownership Directors and Officers: Ulrik Svane Thomsen
